DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 12 and 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 12 recites the limitation "V shaped groove".  There is insufficient antecedent basis for this limitation in the claim.
	As claim 13 is dependent on claim 12, it stands rejected for similar reasons.

Claim Rejections - 35 USC § 103


Claims 1, 3-8, 11-14 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Harada (US4576563) in view of Hisafumi (JP2011-224935A), Anderson (WO1994012328) and Benzing (US5030079).
	Regarding claim 1, Harada (Fig 1) discloses an apparatus for forming a strip of rubber, the apparatus comprising:
an application roller (“roll” (1)) located adjacent a milltruder head (“housing” (2)),

wherein said channel has an inlet (part of chamber (4) near feed roll (8)) and an outlet (part of chamber (4) near mouthpiece (3)).
	Harada also discloses that the roll (1) can have other shapes besides cylindrical (C3 L53-58), shapes that are well known in the rubber manufacturing arts. For example, Anderson teaches that roller apparatus can make use of a roller (Fig 9, “roller” (42’’)) which has a cone shaped cross-sectional shape. One benefit of using this shape is reducing the amount of shear applied to the material (p. 94 L14-19), as large amounts of shear can weaken the material (p. 90 L4-7).
	It would have been obvious to one of ordinary skill in the art at the earliest effective priority date of the instant application to use the roller of Anderson with Harada. One would have been motivated to do so as Harada teaches that different shapes could be used in the process and Anderson teaches that the roller would reduce the shear applied to the material.
	While Harada does disclose the use of a roller (“feed roll” (8)) located near the inlet used to feed material to the apparatus, Harada is silent on the presence of any other rollers (beyond “roll” (1)) in working relationship with the feed roll (8) that are spaced apart from each other and in vertical alignment with each other’s center.
	Similar to Harada, Hisafumi teaches an apparatus that is used in the treatment of rubber. In particular, Hisafumi (Fig 1) teaches the use of a first (“calender roll” (3) and second (“calender roll” (4)) roller that are rotatably mounted, spaced apart from each other and the center of each are in vertical alignment with each other. By replacing the feeding system of Harada (comprising of feed roll (8)) with the roller system of Hisafumi, which includes the three calender rolls (2-4) and having calender roll (4) replace Harada’s feed roll (8) so that it is close to the inlet, the overall apparatus would still be able to 
	It would have been obvious to one of ordinary skill in the art at the earliest effective filing date of the instant application to use the calender rolls of Hisafumi with the apparatus of Harada. One would have been motivated to do so to avoid rubber burn. 
	While Harada does not explicitly disclose the use of a support frame to positionally fix a first and second roller, it would have been obvious to one of ordinary skill in the art at the earliest effective filing date of the instant application since it is well known in the art that the components need a supporting structure to position the components in space, as shown by Benzing, wherein a frame (“frame” (12)) is used to position the multiple rollers use in a rubber shaping apparatus (Fig 1-2). 
	Regarding claim 3, modified Harada teaches the claimed invention except for the first and second rollers being spaced apart in the range of 1-5 inches. It would have been obvious to one having ordinary skill in the art at the time the invention was made to use the specific spacings mentioned, since it have been held that a mere rearrangement of element without modification of the operation of the device involves only routine skill in the art. One would have been motivated to space the rollers as set forth above for the purpose of adjusting the amount of air cooling performed on the elastomer being transported by the heated rollers, as a farther distance between rollers would increase the cooling effect.
	Regarding claim 4, modified Harada teaches all limitations of claim 1 as set forth above. Additionally, Harada also teaches that the channel decreases in area from the inlet to the outlet (Fig 1).
	Regarding claim 5, modified Harada teaches all limitations of claim 1 as set forth above. Additionally, Hisafumi teaches that the first and second rollers are heated ([0008]).

	Regarding claim 7, modified Harada teaches all limitations of claim 1 as set forth above. Additionally, Hisafumi teaches that the second roller rotates at a faster rpm than the first roller ([0011]).
	Regarding claim 8, modified Harada teaches all limitations of claim 1 as set forth above. Additionally, Hisafumi teaches that the second roller is heated to a higher temperature than the temperature of the first roller ([0005]).
	Regarding claim 12, modified Harada teaches all limitations of claim 4 as set forth above. Additionally, Harada teaches that a narrow end of the V shaped groove terminates in a die (“mouthpiece” (3), Fig 1, 3).
	Regarding claim 13, modified Harada teaches all limitations of claim 12 as set forth above. Additionally, Harada teaches that the die is rectangular shaped (Fig 1).
	In re Stevens, 212 F.2d 197, 101 USPQ 284 (CCPA 1954) 
The court held that adjustability, where needed, is not a patentable advance, and because there was an art recognized need for the adjustment. 

	Regarding claim 14, modified Harada teaches the claimed invention except for the vertical axis of the apparatus being adjustable. It would have been obvious to one having ordinary skill in the art at the time the invention was made to make adjustable, since it have been held that adjustability, where needed, involves only routine skill in the art. One would have been motivated to make the vertical axis of the apparatus adjustable for the purpose of being able to better arrange the apparatus with other pieces of equipment (including, but not limited to, by centering or aligning).
	Regarding claim 19, Harada (Fig 1) discloses an apparatus for forming a strip of rubber, the apparatus comprising:
an application roller (“roll” (1)) located adjacent a milltruder head (“housing” (2)),

wherein said channel has an inlet (part of chamber (4) near feed roll (8)) and an outlet (part of chamber (4) near mouthpiece (3)).
	Harada also discloses that the roll (1) can have other shapes besides a cylinder (C3 L53-58), shapes that are well known in the rubber manufacturing arts. For example, Anderson teaches that roller apparatus can make use of a roller (Fig 9, “roller” (42’’)) which has a conical shape. One benefit of using this shape is reducing the amount of shear applied to the material (p. 94 L14-19), as large amounts of shear can weaken the material (p. 90 L4-7).
	It would have been obvious to one of ordinary skill in the art at the earliest effective priority date of the instant application to use the roller of Anderson with Harada. One would have been motivated to do so as Harada teaches that different shapes could be used in the process and Anderson teaches that the roller would reduce the shear applied to the material.
	While Harada does disclose the use of a roller (“feed roll” (8)) located near the inlet used to feed material to the apparatus, Harada is silent on the presence of any other rollers (beyond “roll” (1)) in working relationship with the feed roll (8).
	Similar to Harada, Hisafumi teaches an apparatus that is used in the treatment of rubber. In particular, Hisafumi (Fig 1) teaches the use of a first (“calender roll” (3) and second (“calender roll” (4)) roller that are rotatably mounted. By replacing the feeding system of Harada (comprising of feed roll (8)) with the roller system of Hisafumi, which includes the three calender rolls (2-4) and having calender roll (4) replace Harada’s feed roll (8) so that it is close to the inlet, the overall apparatus would still be able to feed material into the channel, with an additional benefit of being able to adjust temperature between rollers to prevent rubber burn [0008].

	While Harada does not explicitly disclose the use of a support frame to positionally fix a first and second roller, it would have been obvious to one of ordinary skill in the art at the earliest effective filing date of the instant application since it is well known in the art that the components need a supporting structure to position the components, as shown by Benzing, wherein a frame (“frame” (12)) is used to position the multiple rollers use in a rubber shaping apparatus (Fig 1-2). 

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Harada (US4576563), Hisafumi (JP2011-224935), Anderson (WO1994012328) and Benzing (US5030079) view of Akita (US10427335).
	Regarding claim 9, modified Harada teaches all limitations of claim 1 as set forth above. However, modified Harada does not disclose that the application roller has a first conical side and a second conical side joined together by a band.
	Within the same art, Akita teaches an apparatus for molding materials into different forms. In particular, Akita (Fig 7) teaches use of an application roller (“roller” (340)) that comprises of two conical sides (“pair of truncated-cone-shaped portions” (344)) joined together by a band (“small-diameter portion” (342)). One benefit of this is the ability to form a wider variety shapes via a combination of the roller and the die, rather than based solely on the die, increasing the flexibility of the equipment.
	It would have been obvious to one of ordinary skill in the art at the earliest effective filing date of the instant application to use the roller of Akita with modified Harada. One would have been motivated to do so to increase the flexibility of the equipment.

Claims 1, 4-5, 12-13 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Fukumura (US20060099289) in view of Anderson (WO1994012328).
	Regarding claim 1, Fukumura disclose an apparatus for forming a strip of rubber, the apparatus comprising;
a support frame (“die body” (1));
a first and second roller (“rotatable bodies” (6a, 6b)) rotatably mounted and positionally fixed on the support frame, wherein the first and second rollers are spaced apart from each other (Fig 7);
and wherein a center of each of said first roller is in vertical alignment with a center of the second roller (Fig 7),
an application roller (“rotatable body” (16)) located adjacent a milltruder head (top part of “die body” (1)), and a channel formed in the space between the milltruder head and an outer surface of the application roller and an inner surface of the milltruder head (“channel” (15));
wherein said channel has an inlet (left section of “channel” (15)) and an outlet (right section of “channel” (15)), wherein the inlet is located near the second roller (Fig 7).
	Fukumura also discloses that the rotatable (1) can have other shapes besides cylinders ([0084]), shapes that are well known in the rubber manufacturing arts. For example, Anderson teaches that the roller apparatus can make use of a roller (Fig 9, “roller” (42’’)) which has a cone shaped cross-sectional shape. One benefit of using this shaped is reducing the amount of shear applied to the extruded material (p. 94 L14-19), as large amounts of shear can weaken the material (p. 90 L4-7).
	It would have been obvious to one of ordinary skill in the art at the earliest effective priority date of the instant application to use the roller of Anderson with Fukumura. One would have been 
	Regarding claim 4, modified Fukumura teaches all limitations of claim 1 as set forth above. Additionally, Fukumura teaches that the channel decreases in area from the inlet to the outlet (Fig 7).
	Regarding claim 5, modified Fukumura teaches all limitations of claim 1 as set forth above. Additionally, Fukumura teaches that the first and second rollers are heated ([0036]).
	Regarding claim 12, modified Fukumura teaches all limitations of claim 4 as set forth above. Additionally, Fukumura teaches that a narrow end of the V shaped groove terminates in a die (Fig 7 with “die body” (1)).
	Regarding claim 13, modified Fukumura teaches all limitations of claim 12 as set forth above. Additionally, Fukumura teaches that the die is rectangular shaped (Fig 7).
	Regarding claim 19, Fukumura disclose an apparatus for forming a strip of rubber, the apparatus comprising;
a support frame (“die body” (1));
a first and second roller (“rotatable bodies” (6a, 6b)) rotatably mounted on the support frame (Fig 7);
an application roller (“rotatable body” (16)) located adjacent a milltruder head (top part of “die body” (1)), and a channel formed in the space between the milltruder head and an outer surface of the application roller and an inner surface of the milltruder head (“channel” (15));
wherein said channel has an inlet (left section of “channel” (15)) and an outlet (right section of “channel” (15)), wherein the inlet is located near the second roller (Fig 7).
	Fukumura also discloses that the rotatable body (16) can have other shapes besides cylinders ([0084]), shapes that are well known in the rubber manufacturing arts. For example, Anderson teaches 
	It would have been obvious to one of ordinary skill in the art at the earliest effective priority date of the instant application to use the roller of Anderson with Fukumura. One would have been motivated to do so as Fukumura teaches that different shapes could be used in the process and Anderson teaches that the roller would reduce the shear applied to the material.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 3-8 and 11-14 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER D BOOTH whose telephone number is (571)272-6704.  The examiner can normally be reached on M-Th 7:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katelyn Whatley can be reached on 571-270-5545.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ALEXANDER D BOOTH/Examiner, Art Unit 1749                                                                                                                                                                                                        
/ROBERT C DYE/Primary Examiner, Art Unit 1749